Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00297-CV

              IN THE INTEREST OF J.J.C.B.R., J.E.R., and J.J.D.R., Children

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-PA-01636
                         Honorable Genie Wright, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because she qualifies as indigent.

       SIGNED September 18, 2019.


                                               _____________________________
                                               Rebeca C. Martinez, Justice